Appeal by plaintiff, as limited by its brief, from so much of an order of the Supreme Court, Rockland County, entered January 25, 1967 as, on reargument, adhered to the original decision denying plaintiff’s motion for partial summary judgment. Order affirmed insofar as appealed from, with $10 costs and disbursements. In our opinion, section 66 of the Personal Property Law, applicable in this action, required, before the enactment of the Uniform Commercial Code which eliminated the local filing system, that a conditional sale contract of a buyer who resides in a city in which there is a County Clerk’s office be filed in the office of that County Clerk. Therefore, the instant contract, filed in the office of the County Clerk of Onondaga County, was not misfiled. However, affirmance is required on this appeal because there are triable issues of fact present. Beldock, P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.